t c memo united_states tax_court james s denise d goodfellow daniel r claudia goodfellow james b nancy b goodfellow petitioners v commissioner of internal revenue respondent docket no filed date lowell v ruen for petitioners robert s scarbrough for respondent memorandum findings_of_fact and opinion laro judge this case is before the court for decision without trial see rule petitioners petitioned the court to redetermine deficiencies in their and federal income taxes respondent determined the following deficiencies all of -2 - which stem from respondent’s disallowance of depletion deductions claimed by an s_corporation named goodfellow bros inc gbi james s and denise d goodfellow dollar_figure dollar_figure daniel r and claudia goodfellow big_number big_number james b and nancy b goodfellow -0- big_number we decide herein whether gbi had the requisite economic_interest in certain unusable materials to deduct depletion under sec_611 we hold it did not unless otherwise indicated section references are to the internal_revenue_code in effect for the subject years rule references are to the tax_court rules_of_practice and procedure findings_of_fact all facts were stipulated we incorporate herein by this reference the parties’ stipulation of facts and the accompanying exhibits petitioners resided in wenatchee washington when their petition was filed james s goodfellow daniel r goodfellow and james b goodfellow collectively shareholders own all of gbi’s stock their respective ownership interests are percent percent and percent gbi’s primary business activity is excavating and grading land gbi works primarily as a general contractor but works sometimes including on all occasions relevant herein as a subcontractor -3- in and gbi performed services for subdivisions of the state of hawaii and others collectively landowners under which it excavated and graded the landowners’ land for future construction gbi performed these services directly for general contractors who in turn had contracted with the landowners gbi’s contracts with the general contractors generally required it to excavate materials from specified job sites sites and to grade the sites in accordance with certain specifications gbi’s grading services included using fill gbi was required by the contracts to use as fill any usable materials which were present on the site when not enough usable materials were present on the site the contracts required gbi to supply additional fill at its own expense materials were considered usable if they met certain specifications an engineer employed by the landowners examined the materials after their excavation and ascertained whether the materials met the specifications materials which the engineer rejected as not meeting the specifications were characterized as unusable and had to be removed from the site at gbi’s expense when gbi agreed to perform the relevant services at a site it did not know either actually or by estimate the amount of materials at the site which would be considered usable or unusable materials on the site which the engineer characterized as unusable became the property of gbi at or after the time of that characterization gbi removed the unusable materials from the sites at its own expense and crushed and sold the removed materials to third parties as crushed rock gbi crushed the unusable materials using equipment that it owned and maintained at a rock quarry quarry that was located on land owned by gbi gbi used that equipment primarily to crush rock obtained from the guarry for federal_income_tax purposes gbi depreciated the equipment in the subject years as well as in prior years gbi calculated and claimed percentage_depletion deductions of dollar_figure and dollar_figure for and respectively which passed through and were reported by the shareholders on their individual federal_income_tax returns gbi’s deductions reflected its sale of both the unusable materials and the materials obtained from the quarry respondent disallowed gbi’s deductions to the extent that they were attributable to the unusable materials respondent determined with respect to the unusable materials that gbi lacked an economic_interest ina mineral in place opinion respondent determined that petitioners are not entitled to the depletion deductions which gbi claimed as to the unusable materials petitioners argue that gbi is entitled to those -5- deductions because it had an economic_interest in the unusable materials ’ petitioners rely on the 7-factor test set forth in 359_us_215 respondent argues that petitioners lacked an economic_interest in the unusable materials respondent asserts that the parsons test supports his argument we agree with respondent that gbi is not and thus petitioners are not entitled to deduct depletion with respect to the unusable materials petitioners as shareholders of gbi an s_corporation are permitted to take into account their pro_rata shares of gbi’s items of income deduction or credit the separate treatment of which could affect the liability for tax of any shareholder and nonseparately_computed_income_or_loss sec_1366 gbi claimed the depletion deductions as to its excavation activities and petitioners in turn claimed the depletion deductions through the passthrough provision of sec_1366 a deduction for depletion is a matter of legislative grace parsons v smith supra pincite and petitioners bear the burden of proving that they are entitled to such a deduction rule a indopco inc v petitioners make no assertion that gbi also had an economic_interest in the usable materials the parties agree that sec_7491 which places the burden_of_proof on respondent in certain cases does not apply here sec_7491 applies only to court proceedings arising from continued --6- commissioner 503_us_79 292_us_435 the fact that the parties submitted this case to the court fully stipulated does not change or otherwise lessen petitioners’ burden in this case rule b kitch v commissioner t cc affd 103_f3d_104 10th cir sec_611 provides that a taxpayer may deduct a reasonable allowance for depletion as to mines oil_and_gas wells other natural deposits and timber such allowance being ascertained under regulations prescribed by the secretary as relevant herein the applicable regulations the relevant portion of which we set forth in the appendix to this opinion clarify that a depletion deduction may be claimed only by the taxpayer with an economic_interest in the depleted mineral deposit sec_1_611-1 income_tax regs see also parsons v smith supra pincite 326_us_599 303_us_362 the regulations explain that an economic_interest is present when the taxpayer has acquired by investment an interest in mineral deposits embedded within the earth e minerals in place and secured_by any form of legal relationship income continued examinations commencing after date internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 _7- derived from the extraction of the minerals to which the taxpayer must look for a return_of_capital sec_1_611-1 d income_tax regs see also 350_us_308 287_us_551 depletion deductions serve to compensate a taxpayer for minerals consumed in the production_of_income resulting from extraction 310_us_404 so that when the minerals are exhausted the taxpayer’s investment in the mineral deposit remains unimpaired 380_us_624 commissioner v southwest exploration co supra mo river sand co v commissioner 83_tc_193 affd 774_f2d_334 8th cir whether the taxpayer has the requisite economic_interest ina depletable asset is a factual determination 398_f2d_478 6th cir affg 47_tc_363 the regulations recognize two methods for computing an allowance for depletion as to mineral deposits sec_1 611-l1 a income_tax regs the first method cost_depletion under sec_612 focuses on the property’s adjusted_basis id the second method percentage_depletion under sec_613 focuses on the property’s gross_income id percentage_depletion the method at issue here is not computed with reference to the taxpayer operator's investment and does not limit the taxpayer’s -8- deduction to the amount of any investment 451_us_571 percentage_depletion deductions continue as long as minerals are extracted from the property and even where a taxpayer has invested no money in the deposit id pincite nor must the taxpayer claiming percentage_depletion as to a mineral deposit have legal_title over the deposit kirby petroleum co v commissioner supra 267_us_364 the linchpin of a percentage_depletion deduction is that the taxpayer has an economic_interest in the mineral deposit for which the deduction is claimed commissioner v southwest exploration co supra kirby petroleum co v commissioner supra pincite here we find that gbi never had the requisite economic_interest in the minerals unusable materials in place gbi neither purchased by investment nor contracted for any interest in those materials as they sat embedded in the ground gbi received the materials only after they were rejected by the landowners’ engineer following the materials’ excavation from the ground gbi’s receipt of the unusable materials at that time resulted from its contractual obligation to dispose_of minerals once owned and now abandoned by the landowners rather than from its purchase of minerals from the landowners we express no opinion as to whether we would have decided this case differently had the landowners agreed to sell to gbi an continued -9- nor did gbi secure through a legal relationship income derived from the extraction of the unusable materials to which it looked for a return_of_capital the supreme court has repeatedly stated as to this requirement that it is met only where a taxpayer looks solely to recover capital invested in a mineral deposit through an extraction of that deposit paragon jewel coal co v commissioner supra pincite commissioner v southwest exploration co supra pincite kirby petroleum co v commissioner supra pincite gbi failed this requirement in that it received from the landowners substantial remuneration for the excavation and grading services it performed under the contracts and did not look solely to recover any capital invested in the unusable materials from an extraction of those materials nor under the contracts did gbi receive the unusable materials as compensation_for services although gbi did in fact realize income on its sale of the unusable materials that income was independent of and merely incidental to gbi’s performance of services under the contracts such an economic advantage obtained from the contracts does not constitute an economic continued ascertainable amount of the embedded materials as part of the excavation project the facts of this case establish clearly that gbi had no understanding of the amount if any of the unusable materials that it would acquire as part of its contracts with the landowners nor do the facts persuade us that gbi had agreed to buy any of the unusable materials or that it had depended on its sale of the unusable materials to recover any of its capital expended on the excavation project --10- interest in the unusable materials paragon jewel coal co v commissioner supra pincite parsons v smith u s pincite 303_us_370 helvering v bankline oil co u s pincite as the regulations provide as to this matter a taxpayer who has no capital_investment in a mineral deposit does not possess an economic_interest in the deposit merely because through a contractual relation the taxpayer obtains an economic or pecuniary advantage through the production of the deposit sec_1_611-1 income_tax regs see also helvering v bankline oil co supra pincite the phrase ‘economic interest’ is not to be taken as embracing a mere economic advantage derived from production through a contractual relation to the owner by one who has no capital_investment in the mineral deposit cf 65_tc_415 presence of an economic_interest does not necessarily require a monetary investment in the mineral deposit in place but requires an element of ownership in the minerals in place and a right to share in the income from their production petitioners argue that gbi possessed an economic_interest in the unusable materials under the rationale set forth by the supreme court in 359_us_215 we disagree in parsons the taxpayers were paid_by the owners of coal-bearing land owners to strip mine the land and to deliver --11- the coal to the owners the taxpayers argued that they were entitled to deduct depletion in connection with these payments because they had a capital_investment in minerals coal in place the taxpayers argued that their capital_investment was in the equipment facilities and labor which they expended to mine the coal the supreme court disagreed the court held that the taxpayers lacked an economic_interest in the coal the court noted first that the taxpayers lacked any interest or investment in the coal apart from any interest held under the mining contracts the court then stated that the contracts gave the taxpayers merely an economic advantage from the strip mining operation the court viewed the following seven factors as relevant to its decision the taxpayers’ investment was in their equipment all of which was movable and they lacked an investment in the coal in place the taxpayers recovered their investment in the equipment through depreciation the taxpayers’ contracts with the owners were terminable without cause on short notice the owners never agreed to surrender nor did they ever surrender to the taxpayers an interest in the coal in place title to the coal always vested in the owners and the taxpayers were not allowed to sell or keep any of the coal but had to deliver it to the owners the taxpayers received none of the proceeds from the coal’s sale but were paid for their services a set amount for each ton of coal mined and --12 - delivered and the taxpayers agreed to look solely to the owners for all amounts due under the contracts accord 380_us_624 where the court applied these seven factors to decide that certain coal mining contracts did not give the contract miners an economic_interest in the coal in place our analysis of these factors in the light of the setting at hand leads to a conclusion contrary to that desired by petitioners as to the first two factors petitioners observe that gbi incurred costs to remove transport store and crush the unusable materials petitioners argue that the costs which gbi incurred to remove the unusable materials constituted an investment in those materials that was more proprietary and meaningful than the investment made by the taxpayers in parsons v smith supra we disagree as was true in parsons gbi’s sole tangible investment was in movable equipment and gbi recovered that investment through depreciation whereas petitioners focus primarily on gbi’s labor and other nontangible property costs in arguing that gbi’s investment was more proprietary and meaningful than the investment made by the taxpayers in parsons the fact of the matter is that the taxpayers in parsons incurred similar nontangible property labor costs the supreme court did not find that those labor costs in parsons constituted an economic_interest in the coal --13- and we do not consider the similar costs here to give gbi an economic_interest in the unusable materials these two factors favor respondent the third factor favors petitioners unlike the contracts in parsons gbi’s contracts were not terminable at will gbi’s contracts required gbi to perform its services within a set period of time and provided that gbi was liable for liquidated_damages in the event of a breach under the facts at hand however the probative value of this third factor is minimal given our conclusion supra that the first two factors favor respondent and our conclusion infra that the remaining four factors also favor respondent as to the fourth factor petitioners focus on the fact that the owners in parsons never surrendered to the taxpayers an interest in the minerals at issue there here petitioners observe gbi obtained title over the unusable materials when they were declared as such by the engineer petitioners assert that the fact that gbi had to dispose_of the unusable materials also evidences its economic_interest in those materials petitioners conclude that this factor favors them we disagree under the applicable regulations petitioners’ focus should properly be placed on any interest that gbi had in the unusable materials when the materials were embedded in the ground sec_1_611-1 income_tax regs contrary to petitioners’ -14- assertion the mere fact that gbi had to remove and dispose_of the unusable materials does not necessarily mean that the landowners surrendered an interest in those materials when they were in place in fact given that the materials were only characterized as unusable after they were inspected by the engineer following excavation we conclude to the contrary that all interests in the unusable materials which the landowners surrendered to gbi were in materials not in place this factor favors respondent as to the fifth factor petitioners observe that the taxpayers in parsons could not keep or sell any of the coal but were required to deliver it all to the owners petitioners conclude that this factor favors them because they claim gbi never delivered the unusable materials to the landowners we disagree with petitioners’ conclusion contrary to their assertion gbi was required to and did in fact deliver the unusable materials to the landowners by way of their engineer only after the materials had been excavated and declared unusable by the engineer did gbi’s interest in the unusable materials arise this factor favors respondent as to the sixth factor petitioners observe that the taxpayers in parsons received only a set price for each ton of coal mined and delivered petitioners conclude that this factor favors them because gbi received the set amount in the contracts --15- plus an additional_amount paid_by the third party purchasers of crushed rock we disagree with petitioners’ conclusion gbi was paid solely by the landowners under the contracts for excavation and grading services and those services included removing the unusable materials from the sites the ultimate sale of the unusable materials was a mere economic advantage that gbi derived by virtue of the contracts rather than a dispositive factor in determining depletion deduction eligibility see helvering v bankline oil co u s pincite helvering v o’donnell u s pincite paragon jewel coal co v commissioner u s pincite parsons v smith u s pincite we conclude that this factor favors respondent as to the seventh factor petitioners observe that the taxpayers in parsons were able to look only to the owners for all sums due under the contracts petitioners conclude that this factor favors them because gbi’s receipt of payment was not solely from the landowners petitioners assert that the costs which gbi incurred to process the unusable materials into crushed rock for sale to the third parties were recoverable only from their sale of the crushed rock we disagree with petitioners’ conclusion gbi agreed to excavate and grade the landowners’ land and those services required gbi to remove all unusable materials from the sites and to secure any necessary fill gbi was able to look only to the landowners for payment for these -1 services given that the contracts did not address any sale by gbi of the unusable materials we conclude that any proceeds which gbi received from such a sale were incidental to the underlying contracts and merely an economic advantage derived from the contract this factor favors respondent for the foregoing reasons we sustain respondent’s determination we have considered all arguments made by the parties and have rejected those arguments not discussed herein as irrelevant or without merit accordingly decision will be entered for respondent --l17- appendix sec_1_611-1 allowance of deduction for depletion ---- a depletion of mines oil_and_gas wells other natural deposits and timber-- in general sec_611 provides that there shall be allowed as a deduction in computing taxable_income in the case of mines oil_and_gas wells other natural deposits and timber a reasonable allowance for depletion in the case of other than standing timber exhaustible natural_resources the allowance for depletion shall be computed upon either the adjusted depletion basis of the property see sec_612 relating to cost_depletion or upon a percentage of gross_income_from_the_property see sec_613 relating to percentage_depletion whichever results in the greater allowance for depletion for any taxable_year in no case will depletion based upon discovery value be allowed b economic_interest -- annual depletion deductions are allowed only to the owner of an economic_interest in mineral deposits or standing timber an economic_interest is possessed in every case in which the taxpayer has acquired by investment any interest in mineral in place or standing timber and secures by any form of legal relationship income derived from the extraction of the mineral or severance of the timber to which he must look for a return of his capital a person who has no capital_investment in the mineral deposit or standing timber does not possess an economic_interest merely because through a contractual relation he possesses a mere economic or pecuniary advantage derived from production for example an agreement between the owner of an economic_interest and another entitling the latter to purchase or process the product upon production or entitling the latter to compensation_for extraction or cutting does not convey a depletable economic_interest d definitions as used in this part and the regulations thereunder the term--- --18- mineral enterprise is the mineral deposit or deposits and improvements if any used in mining or in the production of oil_and_gas and only so much of the surface of the land as is necessary for purposes of mineral extraction the value of the mineral enterprise is the combined value of its component parts mineral deposit refers to minerals in place when a mineral enterprise is acquired as a unit the cost of any interest in the mineral deposit or deposits is that proportion of the total cost of the mineral enterprise which the value of the interest in the deposit bears to the value of the entire enterprise at the time of its acquisition minerals includes ores of the metals coal oil gas and all other natural metallic and nonmetallic deposits except minerals derived from sea water the air or from similar inexhaustible sources it includes but is not limited to all of the minerals and other natural deposits subject_to depletion based upon a percentage of gross_income_from_the_property under sec_613 and the regulations thereunder
